 386DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLocal Union No.80, Sheet Metal Workers'Interna-tionalAssociation,AFL-CIO (LimbachMe-chanicalchanical Contractors)andJohn OlchowikSheetMetalWorkers' InternationalAssociation,AFL-CIOandJohn Olchowik.Cases 7-CB-6548 and 7-CB-662125 August 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONUpon charges filed by the Charging, Party, JohnOlchowik, against the Respondent, Local UnionNo. 80, Sheet Metal Workers' International Asso-ciation,AFL-CIO (the Union), on 28 June 1985and amended on 26 July 1985, and against the Re-spondent, Sheet Metal Workers' International As-sociation, AFL-CIO (the International), on 30 Sep-tember 1985, the General Counsel of the NationalLabor Relations Board, through the Regional Di-rector for Region 7, issued an order consolidatingcases, and amended complaint and notice of hear-ing on 17 October 1985. The amended complaintalleges that the Union violated Section 8(b)(1)(B)of the National Labor Relations Act' by suspend-ingOlchowik from membership in the Union inorder to restrain and coerce his Employer, Lim-bach Mechanical Contractors, in the selection of itsrepresentative for the purpose of collective bar-gaining or the adjustment of grievances, and thatthe International violated Section 8(b)(1)(B) by de-nying Olchowik's appeal of his suspension. TheUnion and the International filed answers to theamended complaint in which they admitted certainallegations of the complaint but denied the commis-sion of any unfair labor practices.The General Counsel, the Charging Party, andthe Respondents thereafter entered into a stipula-tion of relevant facts in which they agreed that nooral testimony was necessary or desired by the par-ties, agreed to waive a hearing before an adminis-trative law judge and the issuance of a judge's de-cision, and further moved to have the proceedingstransferred directly to the Board for findings offact,conclusions of law, and the issuance of anorder.2 By order dated 29 July 1986 the Board ap-1Sec 8(b)(1)(B) of the Act makes it unlawful for a labor organizationto "restrain or coerce . . an employer in the selection of his representa-tives for the purposes of collective bargaining or the adjustment of griev-ances."2The parties agreed that the entire record in this case should consistof the stipulation of relevant facts, the order consolidating cases, amend-ed complaint and notice of hearing, and the answers to the amendedcomplaint filed by the Respondents. The parties further agreed that tothe extent the Respondents' answers were inconsistent with the stipula-tion of relevant facts, the latter would be deemed controlling.proved the parties' stipulation and granted theirmotion to have the matter transferred to the Boardfor decision. The General Counsel and the Unionhave filed briefs with-the Board in support of theirrespective positions.The Board has delegated its authority in this pro-ceeding to a three-member panel.On the entire record in this case, including thebriefs submitted by the General Counsel and theUnion, the Board makes the followingFINDINGS OF FACTI.THE BUSINESSOF THE EMPLOYERThe Employer, a Michigan corporation with itsprincipal office and place of business located inPontiac,Michigan, is engaged in the nonretail saleand installation of heating and ventilation systems.During the time period relevant here, Limbach wasengaged in the installation of ductwork at the FirstCenter Building in Southfield,Michigan.Duringthe calendar year ending 31 December 1984, a rep-resentative period, Limbach, in the course and con-duct of its business operation, received gross reve-nues in excess of $500,000 and purchased andcaused to be shipped directly to its Southfield,Michigan jobsite, from points and places locatedoutside the State of Michigan, goods and materialsvalued in excess of $50,000, We find, in agreementwith the parties, that Limbach is an employer en-gaged in commerce within the ' meaning of Section2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDThe Union and the International are labor orga-nizations within the meaning of Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESThe parties stipulated that, at all relevant times,Olchowik was, employed by Limbach as a foremanand, supervisor within the meaning of Section 2(11)of the Act, possessing authority to act as Limbach'srepresentative for purposes of collective bargainingor the adjustment of grievances. Olchowik was, atthe same time, a member of the Union:The record reveals that on or about 17 Decem-ber 1984 Olchowik delivered to the Union a hand-written note signed by him informing it that Lim-bach intended to lay off the Union StewardDonald Heider on 21 December due to a lack ofwork. The Union's business agent, Jerry Press, de-clined at that time to accept the layoff notice onthe ground that the layoff notifications had to begiven on stationery containing Limbach's letter-head.The following day, Olchowik delivered a285 NLRB No. 66 SHEET METAL WORKERS LOCAL 80 (LIMBACH CONTRACTORS)similar layoff notice to the Union, this time on sta-tionery containing the Limbach letterhead, and fur-ther informed the Union that all journeymen andapprentices presently working at the jobsite wouldalso be laid off on 21 December 1984. In a phoneconversation held on 20 December 1984, Press in-formed Olchowik that it was"unionpolicy" tohave Heider rehired. Olchowik, however, repliedthat he did not believe that Limbach. was requiredto rehire Heider under the terms of the collective-bargaining agreement.On 21 December 1984 Heider and four other em-ployees were laid off as scheduled due to lack ofwork. Sometime in mid-January 1985 Limbach re-hired the four laid-off employees but did not, onOlchowik's recommendation, rehire Heider.3 On 31January 1985 Press, on behalf of the Union, noti-fiedOlchowik in writing that he was beingcharged with having violated various provisions ofthe International's constitution and the Union'sbylaws due to Limbach's failure to rehire Heider.4Thereafer, a trial board meeting was convened bytheUnion on 29 May 1985 to hear the charges.Olchowik was informed by letter dated 31 May1985 that he had been found guilty of violating thevarious constitutional and bylaw provisions andthat he was expelled from the Union. Olchowik'sappeal of that expulsion to theInternationalwasdenied on 18 September 1985.The General Counsel alleges that Olchowik's ex-pulsion from membership in the Union, and the In-ternational's denial of Olchowik's appeal of his ex-pulsion, violated Section 8(b)(1)(B) of the Act be-cause such action resulted from Olchowik's per-formance of his collectivebargaining,grievanceadjustment,and supervisory duties incausingHeider to be laid off on 21 December 1984, and inrecommending to, his Employer ' in mid-January1985 that he not be rehired.The Union, however, contends that the discipli-nary proceedings institutedagainstOlchowik andwhich led to his expulsion focused not on his legiti-mate duties as Limbach's supervisor but rather onhis failure to abide by the terms of the collective-bargaining agreements and his animosity towards8The Unionsubsequently filed a contractual grievance and a chargewith the Board relating to Limbach's failure to rehire Heider On I May1985 a settlement agreement was entered into between Limbach, theUnion,and Heider in which Heider was to receive a stated sum of moneyand a promise of possible rehire on a nondiscriminatory basis in exchangefor the withdrawal of the grievance and the charge.4Although the Union's letter to Olchowik listed the various provisionshe allegedly violated, the only conductengagedin by Olchowik which isspecifically addressed in the letter is his decision to lay off Heider on 21December 1984 and his failure to recommend Heider's reinstatement inmid-January 1985,5 Thus, the Union claims that Olchowik failed to abide by sec 26F ofthe parties'collective-bargaining agreement which states, in relevant part,that "the steward shall remain on the job until its completion providing387his fellow member, Heider. In support of its posi-tion, the Union argues that it had nothing to ac-complish by disciplining Olchowik on 29 May 1985for not recalling Heider since that issue had beeneffectively resolved by the settlement agreement on1May 1985.We agree with the General Counsel. The Boardhas long held that a union violates Section8(b)(1)(B) when disciplinary action against a super-visor-member is rooted in a dispute between theemployer and the union over the interpretation oftheircollective-bargainingagreement.6Thus, aunion may not infringe on the employer's right toselect its collective-bargaining representative byusing disciplinary measures to impose the union'sinterpretationof the collective-bargaining agree-ment on the employer's representative.InNLRB v. Electrical Workers IBEW Local 340,125 LRRM 2305 (1987), the Supreme Court heldthat Section 8(b)(1)(B) prohibits discipline of a su-pervisor-member only for performing 8(b)(1)(B)dutieswhich include collective bargaining, griev-ance adjustment, and contract intepretation. TheCourt rejected the Board's "reservoir doctrine"under which the Board held that Section 2(11) su-pervisors constitute a reservoir of workers avail-able for selection at a future date as 8p)(1)(B) rep-resentatives with collective-bargaining or grievanceadjustment authority. Here, the stipulation clearlyestablishes, and we find, that Olchowik was a su-pervisor who actually performed 8(b)(1)(B) duties.Further, we find that the Union's action againstOlchowik was caused by his interpretation and ad-ministration of the collective-bargaining agreementwith respect to the layoff and failure to recallUnion Steward Heider. Thus, the stipulated recordinthiscasebeliestheUnion'sclaimthatOlchowik's expulsion from membership in that or-ganization was unrelated to his interpretation of thecollective-bargaining agreement as Limbach's rep-resentative in laying off and not recalling Heider.As noted, the only conduct engaged in byOlchowik that is specifically complained of in the31 January 1985 letter notifying him of the chargesishis decision concerning the layoff and refusal torecall Heider. There is nothing in that letter to sug-gest that charges were related to any animosity orconflict between Heider and Olchowik. Further,the minutes of the 29 May 1985 trial board meetingreveal that the Union began the meeting by listingthe sections of the International's constitution andhe is qualified to perform the available work," and that it did not intendto force achange inthe Employer's interpretation of the contract6See, for example,SheetMetalWorkers Local 141 (Glenway Invest-ments),270 NLRB 1350 (1984);Longshoremen ILA Local 333 (MoraniaOil Tankers),233 NLRB 387 (1977). 388DECISIONS OF THENATIONALLABOR RELATIONS BOARDtheUnion's bylaws Olchowik was charged withviolating and then immediately proceeded to re-count Olchowik's role in the layoff and failure torecall Heider. It was only after Olchowik's conductin this regard was detailed that other incidents in-volving Olchowik werediscussed.7From the Union's initial letter informingOlchowik of the charges against him to the con-duct of the trial board meeting, it is obvious thatOlchowik'sactionstoward Heider provoked theUnion's charges and remained the central focus ofitsproceeding against Olchowik. The other inci-dents were clearly afterthoughts. Thus, despite theUnion's assertion that it had nothing to gain or ac-complish, in light of the 1 May 1985 settlementagreement, by disciplining Olchowik for his deci-sion to lay off and not recall Heider, the Union'scourse of conduct indicates that Olchowik, in fact,was expelled from the Union for his actions involv-ing Heider.In view of the above facts we find,in agreementwith the General Counsel, that Olchowik was ex-pelled from membership in the Union because ofhisinterpretationof the collective-bargainingagreement on behalf of his Employer, Limbach.8The Union's conduct in this regard had the effectof restraining and coercing Limbach in the selec-tion of its representative for the purpose of collec-tive bargaining or the adjustment of grievancesand, accordingly, violated Section 8(b)(1)(B) of theAct. Further, the International's decision to upholdthe Union's expulsionof Olchowik similarly violat-ed Section 8(b)(1)(B) of the Act.9IV. THE REMEDYHaving found that the Respondents have en-gaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(b)(1)(B) of theAct,we shall order that they cease and desisttherefrom and take certain affirmative action de-signed to effectuate the policies of the Act.'On the basis of the foregoing facts and the entirerecord, the Board makes the following7Thus, the minutes of the trial board meeting, which were appendedto the stipulation and which forms part of the record herein, indicate thatduring the 29 May 1985 hearing, Olchowik was further accused andfound guilty of other alleged infractions, i e, not being compensated forovertime work, allowing a sprinkler fitter to perform sheet metal work,etc8 The Union's assertion that Olchowik had failed to abide by the termsof the collective-bargaining agreement clearly indicates that the actiontaken against Olchowik resulted from the performance of his role as con-tract interpreter.Thus, it was Olchowik's refusal to agtee with theUnion's interpretation of sec 26F of the contract pertaining to the rightof a union steward to remain on thejob, and his subsequent decision toproceed with Heider's layoff and not have him recalled, which led to theinstitution of charges against him9SeeElectricalWorkers IBEW (Bergelectric Corp), 271NLRB 25(1984)CONCLUSIONS OF LAW1.The Respondents are labor organizationswithin the meaning of Section 2(5) of the Act.2.Limbach Mechanical Contractorsisan em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.3.John Olchowik was at all material timesherein a supervisor within the meaning of Section2(11) of the Act and a representative selected byLimbach Mechanical Contractors for the purposeof collective bargaining and the adjustment ofgrievances within the meaning of Section 8(b)(1)(B)of the Act.4.BymaintainingchargesagainstJohnOlchowik and by expelling him, the Respondent,Local Union No. 80, Sheet Metal Workers' Inter-national Association, AFL-CIO, restrained and co-erced Limbach Mechanical Contractors in the se-lection and retention of its representatives for thepurpose of collective bargaining and the adjust-ment of grievances and thereby has engaged inunfair labor practices within the meaning of Sec-tion 8(b)(1)(B) of the Act.5.By ratifying Local Union No. 80's decision toexpel John Olchowik from membership, the Re-spondent, Sheet Metal Workers' International As-sociation,AFL-CIO, has engaged in unfair laborpracticeswithin the meaning of Section 8(b)(1)(B)of the Act.6.The above unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and (7) of the Act.ORDER 10The National Labor Relations Board orders thatA. The Respondent, Local Union No. 80, SheetMetalWorkers' InternationalAssociation,AFL-CIO, Southfield, Michigan, its officers, agents, andrepresentatives, shall1.Cease and desist from(a)Restraining and coercing Limbach Mechani-calContractors in the selection of its representa-tives for the purpose of collective bargaining andtheadjustmentofgrievancesbymaintainingchargesagainst,expelling frommembership, orotherwise discipliningLimbach's representativesbecause of their performance of those duties.(b) In any like or related manner restraining orcoercing Limbach Mechanical Contractors in the10 In its brief to the Board,the General Counsel requests the Board toinclude in its Order a provision for a visitatorial clause authorizing theBoard, for compliance purposes,to obtaindiscoveryfrom the Respond-ents under the Federal Rules of Civil Procedure under the supervision ofthe United States court of appeals enforcing this Order In the circum-stances of this case,we find it unnecessary to include such a clause in ourOrder SHEET METALWORKERSLOCAL80 (LIMBACHCONTRACTORS)389selection of its representatives for the purpose ofcollective bargaining or the adjustment of griev-ances.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Rescind and remove from its files all recordsof the charges brought against and the expulsion ofJohn Olchowik.(b)Restore John Olchowik to membership ingood standing with all attendant rights and privi-leges.(c)Notify John Olchowik in writing that it hastaken the above action.(d)Post at its office and any place where itsmeetings are customarily held copies of the at-tached notice marked "Appendix."11 Copies of thenotice, on forms provided by the Regional Direc-tor for Region 7, after being signed by the Re-spondent'sauthorizedrepresentative,shallbeposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to members are customarily posted. Reasona-ble steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(e) Furnish the Regional Director for Region 7signed copies of the notice for posting by LimbachMechanical Contractors, if willing, at all placeswhere notices to employees are customarily posted.(f)Notify the Regional Director in writingwithin 20. days from the date of this Order whatsteps the Respondent has taken to comply.B. The Respondent, Sheet Metal Workers' Inter-nationalAssociation,AFL-CIO,Washington,D.C., its officers, agents, and representatives, shall1.Cease and desist from(a)Ratifying the discipline of expulsion frommembership imposed by Local Union No. 80 onJohn Olchowik for performance of his duties ascollective-bargaining or grievance adjustment rep-resentative.(b) In any like or related manner restraining orcoercing Limbach Mechanical Contractors in theselection of its representatives' for the purpose ofcollective bargaining or the adjustment of griev-ances.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Rescind the denial of the appeal filed by JohnOlchowik for the discipline imposed on him byLocal Union No. 80 because of his performance ofIn If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "his collective-bargaining or grievance adjustmentduties on behalf of his employer, Limbach Mechan-ical Contractors.(b)Remove from its files any reference to thedenial of the appeal filed by John Olchowik andany reference to the disciplinary action takenagainst him by Local Union No. 80, and notify himin writing that it has done so.(c) Post at its offices in Washington, D.C. copiesof the attached notice marked "Appendix."12Copies of the notice, on forms provided by the Re-gionalDirector for Region 7, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt andmaintainedfor 60 consecutive days inconspicuous places including all places where no-tices to members are customarily posted. Reasona-ble steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(d) Furnish the Regional Director for Region 7signed copies of the notice for posting by LimbachMechanical Contractors, if willing, at all placeswhere notices to employees are customarily posted.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.12 See fn.11 above.APPENDIX ANOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT restrain or coerce Limbach Me-chanical Contractors in the selection of its repre-sentatives for the purpose of collective bargainingor the adjustment of grievances by maintainingcharges against, expelling from membership, orotherwise disciplining such representatives for actsperformed in execution of their representativeduties on behalf of their employer.WE WILL NOT in any like or related manner re-strain or coerce Limbach Mechanical Contractorsin the selection of its representatives for the pur-pose of collective bargaining or the adjustment ofgrievances.WE WILL rescind and remove from our files allrecords of the charges brought against and in the 390DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDexpulsion'of John Olchowik,and WE WILL restorehim to membership in good standing with all at-tendant rights and priviliges and shall notify him inwriting of our actions.LOCAL UNIONNo. 80, SHEET METALWORKERS'INTERNATIONALASSOCIA-TION, AFL-CIOAPPENDIX BNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT ratify Local Union No.80, SheetMetalWorkers'InternationalAssociation,AFL-CIO's expulsion of John Olchowik from member-ship in that organization because of his perform-ance of his duties on collective bargaining or griev-ance adjustment representative.WE WILL NOT in any like or related manner re-strain or coerce Limbach Mechanical Contractorsin the selection of its representatives for the pur-pose of collective bargaining or the adjustment ofgrievances.WE WILL rescind our denial of John Olchowik'sappeal of his expulsion and shall remove any andall reference to such expulsion from our files andWE WILL notify him in writing of our actions.The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.SHEET METAL WORKERS'INTERNA-TIONAL ASSOCIATION,AFL-CIO